Name: Commission Regulation (EEC) No 1249/84 of 4 May 1984 amending Regulation (EEC) No 205/84 laying down transitional measures applicable in respect of the 1983/84 wine-growing year concerning the payment of aid for the distillation of fortified wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 5 . 84 Official Journal of the European Communities No L 120/ 13 COMMISSION REGULATION (EEC) No 1249/84 of 4 May 1984 amending Regulation (EEC) No 205/84 laying down transitional measures applicable in respect of the 1983/84 wine-growing year concerning the payment of aid for the distillation of fortified wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine making ('), and in particular Article 30 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation ( EEC) No 205/84 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . For distillation operations opened under the 1983/84 marketing year, and where fortified wine is distilled in a Member State other than that in which the contract or declaration was approved, the aid payable in respect of distillation operations may, by way of derogation from Article 26 (4) of Regulation (EEC) No 2179/83, be paid to the distiller on condition that he submits, within two months of the time limit fixed for the distillation operations in question , an application to that effect to the intervention agency of the Member State on whose territory the distillation has taken place .' 2 . The second indent of Article 2 is deleted . Article 2 This Regulation shall enter into force on the third day folllowing its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 205/84 (2) lays down that, for the 1983/84 marketing year, the aid payable in respect of the distillation of wine processed into fortified wine may, by way of derogation from Article 26 (4) of Regulation (EEC) No 2179/83, be paid, subject to certain conditions , not to the maker of fortified wine but to the distiller where he submits an application to that effect ; Whereas, in order to avoid administrative complica ­ tions, the period within which such application must be submitted should be defined ; whereas, in so doing, account should be taken of the time limits fixed for distillation operations opened for the 1983/84 marketing year ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 May 1984 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 212, 3 . 8 . 1983 , p. 1 . (*) OJ No L 22, 27 . 1 . 1984 , p. 27 .